DETAILED ACTION
This is an Office action based on application number 15/733,618 filed 20 September 2020, which is a national stage entry of PCT/IB2019052705 filed 2 April 2019, which claims priority to US Provisional Application Number 62/652,567 4 April 2018. Claims 1-4, 6-7, and 16-26 are pending. Claims 5 and 8-15 are canceled. Claims 18-24 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 24 November 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US Patent Application Publication No. US 2015/0298446 A1) (Mikami) in view of Baetzold et al. (US Patent Application Publication No US 2016/0244641 A1) (Baetzold).

Reference is made to Fig. 1 of Mikami, reproduced below:

    PNG
    media_image1.png
    423
    659
    media_image1.png
    Greyscale

Regarding instant claim 1, Mikami discloses an adhesive-backed article having an adhesive with a microstructure surface bonded to a compliant film, wherein channels formed by the microstructure surface in the adhesive permit desirable properties of positionability and fluid egress to a periphery of the article without adversely affecting the surface appearance of the film after application onto a substrate (paragraph [0002]).
	FIG. 1 of Mikami illustrates the article <10> including a compliant film <12> having opposing surfaces (i.e., the claimed film layer having first and second major sides); a release liner <26>; and a pressure-sensitive adhesive <18> between the compliant film <12> and release liner <26>, wherein the pressure sensitive adhesive comprises channels <24> (paragraph [0042]).
	Mikami further discloses that the channels are created by embossing a plurality of structures into the adhesive, wherein the structures are present in a random array (paragraph [0057]) (i.e., forming an irregular array of channels).
	Mikami does not explicitly disclose that the area covered by the channels is between approximately 5% and approximately 50% of the total surface area of the second surface of the adhesive layer according to the Adhesive Flat (Contact) Area test.
	However, it is the Examiner’s opinion that it would be readily apparent to one of or ordinary skill in the art that the desired channel volume per unit area of the adhesive 
	Since the instant specification is silent to unexpected results, the specific amount of surface area of the adhesive covered by channels is not considered to confer patentability to the claims. As the positionability of the adhesive, ability of fluid egress from the adhesive covered area, and appearance of the film after application are variables that can be modified, among others, by adjusting the volume of the channels, and, in turn, the area of the adhesive covered by the channels, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, size of the channels in Mikami to obtain the desired properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Further, Mikami does not explicitly disclose the arrangement of the irregular array of channels, specifically one in which at least one channel has first and second ends that do not terminate at a first edge of the release liner, and one in which at least one channel of the irregular array of channels intersects with at least two other channels at two different two intersection angles.
[0004]). Baetzold teaches that the channels arranged in irregular partners without symmetry, uniform shape, or formal arrangement (paragraph [0048]). Generally, Baetzold teaches that any suitable combination of insert grooves can be used (paragraph [0049]). Baetzold teaches that the structure endowed by in the adhesive layer facilitates air egress during installation (paragraph [0005]).
	Reference is made to FIG. 5G and FIG. 5K of Baetzold, reproduced below:

    PNG
    media_image2.png
    134
    208
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    210
    324
    media_image3.png
    Greyscale

	In FIG. 5G, Baetzold illustrates that the channels comprise a first channel end and second channel end, wherein neither of the first and second channel ends of at least one channel terminates an at edge. In FIG. 5K, Baetzold illustrates at least some of the channels intersect with at least two other channels at two different intersection angles. Furthermore, Baetzold teaches that the chaotic nature of the pattern exhibited by FIG. 5K reduces visual anomalies associated with the ensuing pattern, such as moiré (paragraph [0049]).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A). Furthermore, the use of a chaotic arrangement of channels reduces visual anomalies. Further, Baetzold encourages the use of a combination of different patterns.
	Therefore, it would have been obvious to combine Baetzold with Mikami to obtain the invention as specified by the instant claim.

Regarding instant claim 2, FIG. 1 of Mikami illustrates that release liner <26> comprises protrusions <18> (i.e., the claimed ridges) that are used to form corresponding channels <24> (paragraph [0042]). As the channels are in the form of an irregular array, as cited above, the protrusions must also be in an irregular array on the release liner.

Regarding instant claim 3, Mikami further discloses that the compliant film is made of various plastic materials used conventionally by those skilled in the art, which include, for example, vinyl, polyvinyl chloride, plasticized polyvinyl chloride, polyurethane, polyethylene, polypropylene, fluororesin, or the like (paragraph [0044]).

Regarding instant claim 4, Mikami further discloses that the release liner <26> is releasably attached to the pressure sensitive adhesive <18> (paragraph [0042]), wherein the attachment necessarily involves a second surface of the adhesive in direct contact with the first major side of the release liner.

Regarding instant claim 6, reference to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image2.png
    134
    208
    media_image2.png
    Greyscale

	The same lines referenced as channels comprising a first channel end and second channel end, wherein neither of the first and second channel ends of at least one channel terminates an at edge, also create the at least one dead end required by the claim.

Regarding instant claim 7, reference to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image2.png
    134
    208
    media_image2.png
    Greyscale

	The same lines referenced as channels comprising a first channel end and second channel end, wherein neither of the first and second channel ends of at least one channel terminates an at edge, also illustrate an array of channels individual channels having a length less than at least the length or width of the face.

Regarding instant claim 16, Mikami further discloses that the channels comprise a volume of at least 1x103 µm3 per any 500 µm diameter circular area in the adhesive (paragraph [0008]).
	A 500 µm diameter circular area of adhesive encompasses 1.96x105 µm2. 1x103 µm3/1.96x105 µm2 is approximately equivalent to 0.5 mm3/100 mm2 (1x103/1.96x105 x 100). Therefore Mikami necessarily disclose that the volume of channels per unit area of adhesive is at least 0.5 mm3/100 mm2, which includes the range of less than 1.0 mm3/100 mm2; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 17, Mikami discloses adhesive-backed article comprising an adhesive layer with an irregular array of channels, as cited above.
2 of the adhesive.
	However, Baetzold discloses a system for providing a web, such as a release liner, that has a textured surface characterized by a network of micro-ridges, wherein when a formable material, such as a pressure sensitive adhesive, is brought in contact with the textured surface of the web, the textured surface acts as a mold and the pressure-sensitive adhesive layer is formed around the textured surface in order to introduce a network of micro-channels corresponding in size and dimension to the micro-ridges of the liner (paragraph [0004]). Baetzold teaches that the channels arranged in irregular partners without symmetry, uniform shape, or formal arrangement (paragraph [0048]). Baetzold teaches that the structure endowed by in the adhesive layer facilitates air egress during installation (paragraph [0005]).
	Reference is made to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image2.png
    134
    208
    media_image2.png
    Greyscale

	In FIG. 5G, Baetzold illustrates that the array of channels comprises at least one channel end that terminates within the adhesive (i.e., dead end).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to include channels having ends that terminate within the adhesive layer such as KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Regarding the amount of dead ends per unit area of the adhesive, since the instant specification is silent to unexpected results, the specific amount of dead ends per unit is not considered to confer patentability to the claims. As the ability to egress air during application is a variable that can be modified, among others, by adjusting the amount arrangement of channels in the adhesive layer, which necessarily includes the amount of channel dead ends per unit area, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of channel dead ends per unit area in the prior art combination to obtain the desired air egress during application (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223)

Answers to Applicant’s Arguments
In response to Applicant’s amendments and arguments in the response filed 24 November 2021, the grounds of rejection are amended to cite further passages in the prior art that address Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/30/2021